J-S88021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

MICHAEL BARONI

                            Appellant                No. 3480 EDA 2015


                 Appeal from the PCRA Order November 5, 2015
               in the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0000845-1982


BEFORE: OLSON, J., RANSOM, J., and STRASSBURGER, J.

JUDGMENT ORDER BY RANSOM, J.:                     FILED JANUARY 23, 2017

        Appellant, Michael Baroni, pro se appeals from the November 5, 2015

order dismissing, as untimely, his serial petition filed under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        In January 1982, Appellant confessed to authorities that he set fire to

an inhabited apartment building. A three-month-old girl and her four-year-

old sister died as the result of the fire. In October 1982, following a jury

trial, Appellant was found guilty of two counts of second degree murder,

arson, and related offenses.1 In April 1983, Appellant was sentenced to two,

concurrent terms of life imprisonment to be followed by consecutive terms in

prison for the remaining offenses.

____________________________________________


1
    18 Pa.C.S. § 2502(c), and 3301(a)(1), respectively.



                                           -1-
J-S88021-16



       On October 15, 2015, Appellant pro se filed the instant petition

asserting that the criminal informations relating to the second degree

murders were defective and the trial court lacked jurisdiction to impose his

sentence.2 Though styled as a petition for habeas corpus relief, the instant

petition essentially claims that Appellant’s sentence is illegal.         Appellant’s

Brief at 10-14. Therefore, his claim is subsumed into the PCRA. 42 Pa.C.S.

§ 9543(a)(2).

       “Although legality of sentence is always subject to review within the

PCRA, claims must still first satisfy the PCRA's time limits or one of the

exceptions thereto.”       Commonwealth v. Fahy, 737 A.2d 214, 222 (Pa.

1999) (internal citations omitted).            The timeliness of Appellant’s petition

implicates our jurisdiction and may not be altered or disregarded in order to

address the merits of his claim.          See Commonwealth v. Bennett, 930

A.2d 1264, 1267 (Pa. 2007).             Under the PCRA, any petition for relief,

including second and subsequent petitions, must be filed within one year of

the date on which the judgment of sentence becomes final. Id. There are

three statutory exceptions:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the

____________________________________________


2
  This is Appellant’s seventh petition. All of Appellant’s previous petitions
were dismissed as meritless or untimely including Appellant’s September
2014 petition, which this Court treated as a habeas corpus petition. See
Commonwealth v. Baroni, 125 A.3d 459 (Pa. Super. 2015) (table).



                                           -2-
J-S88021-16


       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;
       (ii) the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply
       retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).         Any petition attempting to invoke these

exceptions “shall be filed within 60 days of the date the claim could have

been presented.” 42 Pa.C.S. § 9545(b)(2). This Court’s standard of review

regarding an order denying a petition under the PCRA is whether the

determination of the PCRA court is supported by the evidence of record and

is free of legal error. Commonwealth v. Ragan, 923 A.2d 1169, 1170 (Pa.

2007).

       Appellant’s petition is untimely, and he has failed to argue or establish

an exception to the timeliness requirements of the PCRA.3          Consequently,

the PCRA court was without jurisdiction to review the merits of Appellant’s

claims, and properly dismissed his petition. See Ragan, 932 A.2d at 1170.
____________________________________________


3
  Appellant’s petition is patently untimely. Appellant’s judgment of sentence
became final on November 4, 1991, ninety days after our Supreme Court
denied his petition for allowance of appeal. Commonwealth v. Baroni,
596 A.2d 153 (1991) (table); 42 Pa.C.S. § 9545(b)(3).                     See
Commonwealth v. Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002)
(recognizing that the one year grace period outlined in the 1995
amendments to the PCRA (i.e., January 16, 1996) does not apply to second
or subsequent petitions, regardless of when the first petition was filed.



                                           -3-
J-S88021-16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2017




                          -4-